UNITED STATES DISTRICT COURT
FOR THE DISTRICT FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

DAN BUNKERING (AMERICA) INC.

Plaintiff,

§

§

§

§

§

§

§ CIVIL ACTION NO.:
§ IN ADMIRALTY, Rule 9(h)(C)
§

§

§

§

§

§

§

SWIBER OFFSHORE MEXICO,
RANGER OFFSHORE, INC.,

IN PERSONAM

AND M/V SWIBER ADA IN REM

Defendants.
VERIFICATION

Pursuant to 28 U.S.C. § 1746, I declare as follows:

1. My name is Jim Feldtskov Behbahani Jensen. I am over the age of 21, of sound mind,
and have never been convicted of a felony. I am the President and Managing Director for
Dan Bunkering (America) Inc., Plaintiff herein.

Z I have read the foregoing Verified Complaint and know the contents thereof.

3. Based upon my own personal knowledge and upon documents and correspondence kept
in the ordinary course of business, the information contained therein is true and correct.

4. I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.
_ Ai

UL IAA.
Jim Feldtskov Behbahani Jensen,

President and Managing Director

L,

Executed this “2©1'\__ day of January 2020.

4842-91 89-8546. |
